Title: To Benjamin Franklin from Stephen Sayre, 21 November 1779
From: Sayre, Stephen
To: Franklin, Benjamin


Sir
Amsterdam 21 Novr. 1779
The Bearer, Capn Hodgson, wishes to be known to your Excellency, & may want some assistance, in his way to America—
He will explain his Situation particularly Capn. Grenel, who comes with him, also merits any aid & civility that can be due to our best Friends.
Give me leave to request, once more, that the Comn. for a Letter of Marque may be sent by the first post— I have waited with impatience, but no such thing has yet been sent to Mr Du Maa, as was proposed—
Your Grand Son made a memorandum to forward it by the next post after my departure— I am with real respect your Excellencys most humble Servant
Stephen Sayre
To save time pray let the Comn. be sent to Messrs De Neufville & son—

 Addressed: To his Excellency / Benj: Franklin Esqr / Minister of the United / States of America / Paris
Notation: Sayre. Nov. 21. 79
